Exhibit 10.62
EXECUTION COPY
     AMENDMENT NO. 1, dated September 1, 2010 (this “Amendment”), to the Amended
and Restated Employment Agreement (the “Employment Agreement”) by and between
Burger King Corporation, a Florida corporation (together with any successor
thereto, the “Company”), and John W. Chidsey (the “Executive”), dated as of
April 1, 2010.
          WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of September 1, 2010, by and among Burger King Holdings,
Inc., a Delaware corporation and parent company of the Company (“BHI”), Blue
Acquisition Holding Corporation, a Delaware corporation (“Parent”), and Blue
Acquisition Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Merger Sub will merge with and into BHI (the “Merger”)
and BHI will become a wholly owned subsidiary of Parent;
          WHEREAS, Executive commenced employment with the Company on March 1,
2004;
          WHEREAS, the parties to the Merger Agreement desire that Executive
continue to perform services for the Company following the Merger on the terms
and conditions set forth in the Employment Agreement, as herein amended; and
          WHEREAS, subject to consummation of the Merger, the Company and
Executive wish to make certain amendments to the Employment Agreement.
          NOW, THEREFORE, the Company and Executive hereby agree that, subject
to and effective upon consummation of the Merger and provided that the Executive
remains continuously employed until the Effective Time of the Merger, the
Employment Agreement shall be amended as follows (it being understood that
capitalized terms that are not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement):
          1. Section 3 of the Employment Agreement is hereby amended by adding
the following paragraphs at the end thereof:
     “Notwithstanding the foregoing, from and after the Effective Time (as
defined in the Agreement and Plan of Merger, dated as of September 1, 2010, by
and among Burger King Holdings, Inc., Blue Acquisition Holding Corporation
(“Parent”), and Blue Acquisition Sub, Inc. (the “Merger Agreement”)), the
Employment Period shall be a period of six (6) months commencing at the
Effective Time (the “Transition Period”) and there shall be no Additional Term
thereafter. During the Transition Period, Executive shall be entitled to receive
his Base Salary under Section 5(a) hereof, a Pro-Rata Transition Period Bonus
under Section 6(b) hereof, and

 



--------------------------------------------------------------------------------



 



the various benefits described in Sections 8 and 9 hereof each as in effect
immediately prior to the Transition Period.
     The Company and Executive agree that an amount equal to $6,447,750 in
respect of Executive’s potential entitlement under Sections 10(f)(i)(A)(i)(y)
and 10(f)(i)(A)(ii)(aa) hereof shall be deposited in a “rabbi trust” for the
benefit of Executive on the date on which the Effective Time occurs, such trust
to contain the terms and conditions consistent with those set forth on Exhibit A
hereto and other customary terms. The Company and the Executive acknowledge and
agree that if the Executive remains continuously employed with the Company
through the end of the Transition Period, or if during the Transition Period
Executive’s employment is terminated by reason of death or Disability or Without
Cause or Executive resigns for Good Reason, the Executive (or, if applicable,
his estate) shall become entitled to the Accrued Obligations, the payments under
Sections 10(f)(i)(A)(i)(y), 10(f)(i)(A)(ii)(aa) and 10(f)(i)(A)(iii) and
continued benefits under Section 10(f)(i)(B), so long as the Executive otherwise
satisfies the requirements of such sections, including the requirement that
Executive executes and does not revoke the Release and Discharge of All Claims
described therein. For the avoidance of doubt, if the Executive (i) resigns
without Good Reason or (ii) is terminated for Cause prior to the end of the
Transition Period, the Executive shall not be entitled to any payments or
benefits pursuant to Section 10(f)(i)(A).
     Following Executive’s Separation from Service upon the expiration of the
Transition Period, Executive shall remain as a member the Board, in his
discretion, and perform services as a consultant, as reasonably requested by the
Company or Parent, for a period of six (6) months (the “Consulting Period”);
provided, that the amount of time during which Executive provides consulting
services during the Consulting Period shall not exceed twenty (20%) of the
average level of services performed by Executive for the Company during the
thirty-six month (36) month period ending immediately prior to commencement of
the Consulting Period. During the Consulting Period, Executive shall be entitled
to the payments and benefits set forth in Section 5(b) hereof. The Consulting
Period may be terminated by the Company or by Executive for any reason upon
thirty (30) days’ prior written notice and shall automatically terminate upon
Executive’s death.”
          2. Section 4 of the Employment Agreement is hereby amended by
replacing the first paragraph in its entirety with the following:
“During the Transition Period, Executive shall serve as Co-Chairman of the
Company reporting to Alex Behring and shall assist the Company in an executive
capacity to transition his former duties and responsibilities to

2



--------------------------------------------------------------------------------



 



other Company employees and shall perform such other duties of an executive
nature on behalf of the Company and its affiliates as are reasonably assigned to
him by the Board of Directors of the Company (the “Board”).”
          3. Section 5 of the Employment Agreement is hereby amended to provide
that the current language therein shall be contained in a new Section 5(a).
          4. A new Section 5(b) entitled shall be added to the Employment
Agreement to read as follows:
     “(b) Compensation for Consulting Services.
     (i) Consulting Fee. Provided that the Executive remains continuously
employed by the Company through the end of the Transition Period, during the
Consulting Period, Executive shall be entitled to receive a monthly consulting
fee equal to $100,000 (the “Consulting Fee”), which shall be payable in advance
on the first day of the Consulting Period and on each subsequent monthly
anniversary thereof.
     (ii) Expenses. During the Consulting Period, the Company shall reimburse
Executive for reasonable expenses related to the provision of consulting
services.
     (iii) Indemnification. During the Consulting Period, the Company shall
indemnify Executive to the same extent to which Executive was indemnified
immediately prior to the commencement of the Consulting Period.”
     (iv) Termination. For the avoidance of doubt, in the event that the
Consulting Period terminates for any reason the Consultant shall cease to
receive any further Consulting Fees hereunder.
          5. Section 6 of the Employment Agreement is hereby amended to provide
that the current language therein shall be contained in a new Section 6(a).
          6. A new Section 6(b) shall be added to the Employment Agreement to
read as follows:
“(b) In lieu of the Annual Bonus described in Section 6(a) above, during the
Transition Period Executive shall be entitled to receive a pro-rata annual bonus
for services performed during the Transition Period, such bonus to be based on
the number of days employed during the Transition Period (the “Pro-Rata
Transition Period Bonus”) and to be calculated on an annualized basis as one
hundred percent (100%) of Executive’s Base Salary, provided that the Executive
continues to be employed through the

3



--------------------------------------------------------------------------------



 



end of the Transition Period. In the event that, during the Transition Period,
Executive’s employment is terminated by reason of Executive’s death, Disability
or Without Cause or Executive resigns for Good Reason, Executive shall be
treated as having performed services through the end of the Transition Period.
The Pro-Rata Transition Period Bonus shall be paid to Executive within five
(5) days following the end of the Transition Period.”
          7. A new Section 6(c) shall be added to the Employment Agreement to
read as follows:
“(c) In connection with the consummation of the Merger (as defined in the Merger
Agreement), (x) Executive shall become entitled to receive a lump sum cash
payment representing a pro-rata target Annual Bonus for the fiscal year of the
Company in which the Merger occurs (the “Pro-Rata FY 2011 Bonus”) calculated
from July 1, 2010 through the date on which occurs the Effective Time and (y) as
an inducement for Executive to continue to perform services during the
Transition Period and the Consulting Period, Executive shall be entitled to
receive an aggregate amount of $3,021,000 on the terms and conditions hereof
(the “Transition Bonus”), in each case provided that the Executive remains
continuously employed until the Effective Time, or, if later, continuously
employed or continuously providing services as provided herein. The Pro-Rata FY
2011 Bonus and $521,000 of the aggregate Transition Bonus shall be paid within
two (2) days following the Effective Time. The remaining $2.5 million of the
Transition Bonus shall be payable as follows: (i) fifty percent (50%) shall be
payable on the date that is six (6) months following the Effective Time and
(ii) the remaining fifty percent (50%) shall be payable on the date that is
twelve (12) months following the Effective Time, subject to Executive’s
continued service either as an employee or a consultant, as applicable, until
each such payment dates; provided, that in the event that (A) during the
Transition Period, Executive’s employment is terminated by reason of Executive’s
death or Disability or Without Cause or Executive resigns for Good Reason, or
(B) the Consulting Period is terminated by the Company other the for Cause (as
such phrase is defined in Section 10(b)(i) or (iii)) or by reason of Executive’s
death or Disability, Executive shall be paid (subject to Executive’s execution
and non-revocation of a release of claims in favor of the Company, other than in
the case of Executive’s death) any unpaid portion of the Transition Bonus within
five (5) days following such termination.”
          8. Section 7 of the Employment Agreement shall cease to apply as of
the Effective Time. In connection with the Merger, Executive shall have the
rights described in Section 3.04 of the Merger Agreement with respect to his
outstanding equity awards; provided, however, that Executive agrees that the
equity awards granted to

4



--------------------------------------------------------------------------------



 



Executive on August 25, 2010 shall be subject to the terms and conditions
described in Section 7.05(d)(II) of the Company Disclosure Schedule to the
Merger Agreement.
          9. The definition of Good Reason in Section 10(d) of the Employment
Agreement shall be amended by adding the following proviso immediately before
the period in the last sentence in Section 10(d):
“; provided, further, that Executive hereby acknowledges and agrees that none
of: (i) the consummation of the Merger, (ii) any diminution in duties as a
consequence thereof or associated therewith not inconsistent with Section 4
hereof, or (iii) the execution of this Amendment shall constitute Good Reason.
On and after the Effective Time, the Executive shall have Good Reason to
terminate his service relationship with the Company only on account of: (i) the
assignment to Executive by the Company of duties that are materially
inconsistent with his position as a senior executive of the Company, (ii) the
failure during the Transition Period to pay the Executive the amounts or provide
the benefits required to be paid or provided pursuant to this Agreement,
(iii) termination of Executive’s employment as a result of his death or
Disability or (iv) the Company, other than at the initiative of Executive,
requiring Executive to permanently be based anywhere that is more than 75 miles
from the Company’s current principal office in Miami, Florida; provided that
Executive shall (A) have given the Company notice of the event or events
constituting Good Reason within 30 days of the date of such occurrence, (B) the
Company shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice and (C) the Executive must
actually terminate his employment or services with the Company within 5 days
following the expiration of such cure period.”
          10. Section 10(f)(i)(A) of the Employment Agreement shall be replaced
in its entirety with the following:
“(A) payments of an amount equal to the sum of (i) (x) if such Separation from
Service occurs prior to a Change in Control, four (4) times, or (y) if such
Separation from Service occurs subsequent to a Change in Control, six (6) times,
Executive’s Base Salary as of the Date of Separation from Service, (ii) (z) if
such Separation from Service occurs prior to a Change in Control, two (2) times,
or (aa) if such Separation from Service occurs subsequent to a Change in
Control, three (3) times, the annual amount of the Benefits Allowance referred
to in Section 8(b) herein, and (iii) if such Separation from Service occurs
prior to the end of the Transition Period, an amount equal to the remaining
amount of Base Salary and Benefits Allowance that Executive would have received
if Executive had performed services through the end of the Transition Period,
which amount shall be payable in equal installments, in accordance with the
Company’s regular payroll policies, during the period beginning on the

5



--------------------------------------------------------------------------------



 



first business day immediately following the six (6) month anniversary of the
Date of Separation from Service and ending on the one (1) year anniversary of
the Date of Separation from Service. For the avoidance of doubt, except as set
forth in Section 6(b), Executive will not be entitled to receive an Annual Bonus
or prorated Annual Bonus for the fiscal year in which Executive’s Separation
from Service occurs;”
          11. The Employment Agreement is hereby amended to add the following
new flush paragraph immediately following Section 10(f)(i)(A):
“Notwithstanding the foregoing, the portion of the amount described in Section
10(f)(i)(A) above (such amount, the “Severance”) equal to two times (2x) the
lesser of (1) the sum of Executive’s “annualized compensation” within the
meaning of Code Section 409A and (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) (i.e., with
respect to 2010, $245,000) (such portion, the “Safe Harbor Amount”) shall be
payable within two (2) days following the Date of Separation from Service. The
remaining portion of the Severance, if any, shall be payable as set forth in
Section 10(f)(i)(A) above; provided, that the Safe Harbor Amount shall reduce
the Severance installments to be paid during the payment period described in
Section 10(f)(i)(A) in chronological order such that any payment to be made
during month seven (7) following the Date of Separation from Service shall be
reduced first, any payment to be made during month eight (8) following the Date
of Separation from Service shall be reduced next, and so on until 100% of the
Safe Harbor Amount has been fully taken into account.”
          12. Section 12 of the Employment Agreement is hereby amended by
replacing the term “one (1) year” with the term “two (2) year”.
          13. Section 13 of the Employment Agreement is hereby amended by
replacing the term “one (l)-year” with the term “two (2) year”.
          14. The Employment Agreement is hereby amended by attaching the
following as a new Exhibit A:
               “Terms and Conditions Applicable to Trust

  •   Capitalized terms used but not defined in this Exhibit A shall have the
meanings set forth in the Employment Agreement to which this Exhibit A is
attached.     •   Amounts will be released by the trustee on each payment date
unless the trustee shall have received, no later than the day prior to the
payment date, a good faith objection from Parent or the Company (the grounds for
such good faith objection shall be limited to a termination of Executive’s
employment for Cause or

6



--------------------------------------------------------------------------------



 



      Executive’s resignation other than for Good Reason) or the trustee has
been notified that Parent or the Company is insolvent or has filed for
bankruptcy, in which case the amounts shall not be released and the trustee
shall notify Executive. In the event that Executive’s employment is terminated
for Cause or Executive resigns other than for Good Reason, amounts held in trust
for the benefit of Executive shall be promptly released and returned to the
Company.     •   The trustee of the trust shall be authorized to invest the
amounts solely in obligations of the United States Government and its agencies
which are backed by the full faith and credit of the United States Government or
in any mutual fund, common trust fund or collective investment fund which
invests solely in such obligations.     •   The trustee shall be a third-party,
FDIC-insured financial institution.”

          15. The Employment Agreement, except as expressly modified hereby,
shall remain in full force and effect.
          16. This Amendment shall become effective, and is expressly
contingent, upon the occurrence of the Effective Time and the Executive
remaining continuously employed through the Effective Time and in the event that
the Effective Time does not occur, this Amendment shall be void ab initio.
          17. This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida without reference to principles of
conflicts of laws.
[signature page follows]

7



--------------------------------------------------------------------------------



 



          Intending to be legally bound hereby, the parties have executed this
Amendment as of the date first set forth above.

            BURGER KING CORPORATION,
      by   /s/ Anne Chwat                       EXECUTIVE,
      /s/ John W. Chidsey       John W. Chidsey             

